UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     ROGELIO A. SERIDON,                             DOCKET NUMBER
                   Appellant,                        SF-0831-15-0004-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: June 4, 2015
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL *

           Rufus F. Nobles, I, Zambales, Philippines, for the appellant.

           Christopher H. Ziebarth, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     affirmed the Office of Personnel Management’s (OPM’s) decision denying his
     application for an annuity. Generally, we grant petitions such as this one only
     when: the initial decision contains erroneous findings of material fact; the initial


     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     decision is based on an erroneous interpretation of statute or regulation or the
     erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).
¶2        The appellant applied for a deferred annuity under the Civil Service
     Retirement System (CSRS) based on his 9 years of service in a full-time position
     with a regular schedule in the Philippines as a non-U.S. citizen. Initial Appeal
     File (IAF), Tab 4 at 22. In his application, the appellant asserts that OPM may
     not deny him an annuity without first setting “a time for [him] to deposit the
     requisite amount of [his] base civilian service pay into the [Civil Service
     Retirement] and Disability Fund” Id. OPM issued an initial decision finding that
     the appellant’s service was not in a position subject to the Civil Service
     Retirement Act (CSRA), and therefore his service did not entitle him to a CSRS
     annuity. Id. at 11. The appellant requested reconsideration, arguing again that he
     was entitled to a deferred annuity under CSRS.          Id. at 8.   OPM issued a
     reconsideration decision in which it found that the appellant was not entitled to an
     annuity because he did not complete 1 year of service within the 2 years
     immediately preceding his separation in a position subject to the CSRA. Id. at 5.
¶3        The appellant filed an appeal from the reconsideration decision.          IAF,
     Tab 1.   He argues, as he did to OPM, that as a full-time employee he earned
                                                                                       3

     retirement credit. Id. He also asserts that OPM erroneously failed to set a time
     for him to make a deposit into the Civil Service Retirement and Disability Fund
     (the Fund).      Id.   OPM filed a response to the appeal, asserting that its
     reconsideration decision correctly decided the appellant’s application for a
     deferred annuity and that the issue of whether he can make a deposit for his
     service to be covered is not before the Board because OPM issued no final
     decision on the issue of him making a deposit. IAF, Tab 4 at 4.
¶4           In the initial decision, the administrative judge found that, although the
     appellant’s service is creditable, the appellant was never subject to the CSRA,
     and thus he had no covered service. IAF, Tab 7, Initial Decision (ID), at 4-5.
     She also found that, because the appellant had no service covered by the CSRA,
     he was not eligible to make a deposit into the Fund to obtain service credit. ID
     at 6.   In making this finding, the administrative judge did not address OPM’s
     assertion that the Board lacks jurisdiction to decide the appellant’s eligibility to
     make a deposit.
¶5           In his petition for review, the appellant asserts again that he should have
     been given an opportunity to make a deposit into the Fund. Petition for Review
     File, Tab 1.
¶6           In appeals from OPM reconsideration decisions involving CSRA retirement
     benefits, the appellant has the burden of proving entitlement to benefits by
     preponderant evidence. 5 C.F.R. § 1201.56(a)(2). Two types of federal service
     are pertinent to a determination of whether an individual is eligible for a
     retirement annuity under the CSRA, “creditable service” and “covered service.”
     Noveloso v. Office of Personnel Management, 45 M.S.P.R. 321, 323 (1990), aff’d,
     925 F.2d 1478 (Fed. Cir. 1991) (Table).        While almost all federal service is
     creditable service, including under some circumstances service for which no
     deposit was made into the Fund, see Parker v. Office of Personnel
     Management, 93 M.S.P.R. 529, ¶ 32 (2003), aff’d, 91 F. App’x 660 (Fed. Cir.
     2004), covered service is more limited in scope, referring to employees who are
                                                                                        4

     subject to the CSRA, i.e., employees who must deposit part of their basic pay into
     the Fund, Noveloso, 45 M.S.P.R. at 323. Further, to be eligible for a civil service
     annuity at age 62, an applicant must demonstrate that he has completed at least 5
     years of creditable civilian service and that he has served at least 1 of his last 2
     years of federal service in a position covered under the CSRA.           5 U.S.C. §
     8333(a), (b).
¶7        The record shows, however, that the appellant had no covered service. He
     served under an excepted indefinite appointment and was covered by the Filipino
     Employment Personnel Instruction, not by CSRS. Temporary, intermittent, term
     and excepted indefinite appointments have been excluded from CSRS coverage,
     first by presidential executive order (Exec. Order No. 10,180) in 1950, and since
     1956, by statute and regulation.         The regulations are currently codified
     at 5 C.F.R. § 831.201(a)(1), (2), (6), (13) and (14).      See Rosete v. Office of
     Personnel Management, 48 F.3d 514, 519 (Fed. Cir. 1995) (upholding the
     regulatory exclusion of indefinite appointments from CSRS coverage); see also
     De Jesus v. Office of Personnel Management, 63 M.S.P.R. 586, 592-94 (1994),
     aff’d, 62 F.3d 1431 (Fed. Cir. 1995) (Table). While service under an indefinite
     appointment is usually creditable service, it is not covered service.      Thus, the
     appellant failed to meet the annuity eligibility requirement that he has served at
     least 1 of his last 2 years of federal service in a position covered under the CSRA.
     Irrespective of whether the appellant had the requisite 5 years of creditable
     civilian service, see 5 U.S.C. § 8333(a), because his last period of service prior to
     his separation did not include at least 1 year in a covered position, he is not
     entitled to a deferred annuity, see 5 U.S.C. § 8333(b); see also Espiritu v. Office
     of Personnel Management, 114 M.S.P.R. 192, ¶ 8 (2010), aff’d, 431 F. App’x 897
     (Fed. Cir. 2011).       The administrative     judge properly affirmed       OPM’s
     reconsideration decision finding that the appellant was not eligible for a deferred
     annuity.
                                                                                         5

¶8         As noted, the issue raised by the appellant in his petition for review,
     whether he should be afforded the opportunity to make a deposit for his service,
     was not addressed by OPM in the reconsideration decision. Generally, the Board
     has jurisdiction over retirement issues only once they have been the subject of an
     OPM     reconsideration     decision.     Kilpatrick    v.    Office    of   Personnel
     Management, 94 M.S.P.R. 609, ¶ 8 (2003). However, where, as here, OPM fails
     to adjudicate all the claims and issues before it when it issues the reconsideration
     decision, the Board has jurisdiction to consider the nonadjudicated claims and
     issues and may remand the case for OPM to complete a full review of the matter.
     Ott v. Office of Personnel Management, 120 M.S.P.R. 453, ¶ 4 (2013).             Thus,
     OPM’s assertion that the Board lacks jurisdiction to decide the appellant’s
     eligibility to make a deposit is unavailing and the administrative judge did not err
     in addressing this issue.
¶9         We need not remand this case to OPM, however. The appellant makes clear
     in his appeal that his goal in bringing a “deposit” claim is to receive a CSRS
     retirement annuity based on his years in an excepted indefinite appointment.
     Under 5 U.S.C. § 8334(c), an individual generally may make a deposit into the
     Fund if he is currently an “employee.” See 5 U.S.C. § 8334(c); see also Floresca
     v. Office of Personnel Management, 69 M.S.P.R. 93, 98 (1995).                The term
     “employee,” as it is used for purposes of the statutory chapter governing CSRS, is
     defined at 5 U.S.C. § 8331(1), and it refers to individuals who are serving in
     positions   covered   by    CSRS.       See   Vanaman    v.   Office    of   Personnel
     Management, 59 M.S.P.R. 598, 601 (1993) (covered service refers only to those
     federal employees who are subject to the CSRA and must deposit a portion of
     their pay into the Fund); see also 5 U.S.C. § 8334(a)(1) (requiring the employing
     agency to deduct retirement contributions from the pay of an “employee”). Here,
     there is no indication that the appellant ever worked in any capacity that would
     cause him to be an “employee” under the statutory scheme.              See IAF, Tab 4
     (Standard Form 50 indicating that the appellant’s retirement plan was “Other”).
                                                                                       6

      Instead, as noted, the record shows that the appellant performed service that was
      excluded from coverage under the CSRA. See 5 C.F.R. § 831.201(b)(1)(i)
      (excluding from coverage alien workers at duty stations in a foreign country
      under circumstances where U.S. citizens may be covered).
¶10        In 5 C.F.R. § 831.112(a)(2), OPM has interpreted 5 U.S.C. § 8334(c) to
      permit an individual who is no longer employed by the federal government to
      make a deposit if he “retains civil service retirement annuity rights based on a
      separation from a position in which retirement deductions were properly
      withheld” and if his “annuity has not been finally adjudicated.” In other words,
      an individual who has been separated from a CSRS-covered position (i.e., one in
      which he was subject to CSRS retirement contributions), who is eligible for a
      CSRS annuity, and whose annuity has not been “finally adjudicated” may make a
      deposit. However, an individual may not make a deposit under section 8334 if he
      was not separated from a CSRS-covered position, and a retroactive deposit does
      not convert a noncovered position to a covered position.       Muyco v. Office of
      Personnel Management, 114 M.S.P.R. 694, ¶ 13 (2010). Here, the appellant was
      in a position in which he was not subject to CSRS retirement contributions. The
      administrative judge therefore properly found that the appellant is not entitled to
      make a deposit under 5 C.F.R. § 831.112(a)(2).

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439
                                                                                  7

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for       information     regarding    pro    bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.
                                                    8

FOR THE BOARD:     ______________________________
                   William D. Spencer
                   Clerk of the Board
Washington, D.C.